DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/23/2022, in which claims 1-3, 5-11, 13-17, 19, 24, 26-30 are presented for examination, wherein claims 1, 9, 17, 24 are recited in independent form, claims 4, 12, 18, 20-23, 25 are canceled, claims 1, 9, 17, 19, 24, 26-27 are amended. The present Application claims priority to provisional application 62/738,672 with filing date of 09/28/2018 and is a 371 of PCT/IB2019/058196 with a filing date of 09/26/2019.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. With respect to U.S. Patent Application No. 2017/0070960 by Haim et al. (d1) in view of U.S. Patent Application Publication No. 2014/0198773 by Yin et al. (d2) and U.S. Patent Application Publication No. 2019/0215048 by Cirik et al. (d3), the Applicant asserts that d1 in view of d2 fails to disclose teach or suggest each element of claim 1. Particularly the Applicant asserts that d1 in view of d2 fails to teach the limitation "receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance," the Examiner respectfully disagrees. The Applicant has failed to fully appreciate the teaching of d1 in view of d2, the Examiner notes that the specific cited sections are intended to be understood in the context of the teaching of each reference as a whole. The Applicant as attempted to interpret the citation of the Examiner in a vacuum, which is not a fair characterization of the teaching of each. The Examiner notes that the Applicant addresses para. 0080 of d2, however, the Examiner notes that para. 0088 was cited and not addressed by the Applicant. Regardless, the Examiner maintains that the limitation is met by d1 in view of d2. With respect to the limitation “receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance” d1 in view of d2 discloses configuration of multiple timing advances for a UE that supports it (see d2 para. 0048-0055), eNB configuring communication in connection with UE supporting multiple timing advances (see d2 para. 0070-0073), eNB configuring based on multiple timing advances including indications to the UE as to changing (see d2 para. 0088-0092), UE being configured with multiple timing advances based on eNB communication (i.e. notification) (see d2 Fig. 10 para. 0146-0147), and configuration (i.e. switching) based on indicators sent by eNB (see d2 para. 0153). Therefore, when the citations of the Examiner are properly viewed in the context of the disclosure of d1 in view of d2 as a whole, the limitations are adequately suggested according to the reasoning set forth above. The Examiner respectfully, but wholly disagrees with every assertion regarding d1 and d2, and asserts according to the reasoning set forth above that every limitation of claim 1 as amended is disclosed or suggested. The rejections is accordingly made final. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 14-17, 24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170070960 to Hain et al (hereinafter d1) in view of United States Patent Application Publication US-20140198773 to Yin et al (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A method performed by a wireless device of communicating with more than one base station, the method comprising:” d1 discloses a system (see d1 Fig. 1A) including a wireless device (see d1 element 102c) which is capable of communication with more than one base station (i.e. network node) (see d1 elements 114a, 114b; para. 0041) wherein the wireless device and base station (i.e. network node) include at least processing circuitry (see d1 para. 0042-0050 and para. 0263);
as to the limitations d1 discloses “obtaining a first timing advance for wireless transmission with a first base station; obtaining a second timing advance for wireless transmission with a second base station, the second timing advance different than the first timing advance” d1 discloses a system as set forth above wherein the system employs different TAs for each component carrier (see d1 para. 0094) wherein the CCs are from the implementation wherein a WRTU is connected to two base stations as a set forth above wherein the values of each TA is obtained by the WTRU (see d1 para. 0211-0213);
as to the limitations “transmitting a first wireless transmission to the first base station using the first timing advance; transmitting a second wireless transmission to the second base station using the second timing advance” d1 discloses communication between the WTRU and the base stations according the separate TAs (see d1 para. 0067, 0211-0213);
as to the limitations “and wherein the first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time” d1 discloses inserting of guard interval (see d1 para. 0211-0213; however, d1 does not appear to explicitly disclose “wherein the first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0001) concerning timing advance (see d2 para. 0025) and guard periods (i.e. guard intervals) (see d2 para. 0028) wherein separate timing advance values  for multiple base stations are considered (see d2 para. 0053, 0073, 0091), wherein a guard period is determined such that scheduled transmissions do not overlap in time (see d2 para. 0092-0094, 0122, 0125, 0154);
as to the limitation “receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance” d1 in view of d2 discloses configuration of multiple timing advances for a UE that supports it (see d2 para. 0048-0055), eNB configuring communication in connection with UE supporting multiple timing advances (see d2 para. 0070-0073), eNB configuring based on multiple timing advances including indications to the UE as to changing (see d2 para. 0088-0092), UE being configured with multiple timing advances based on eNB communication (i.e. notification) (see d2 Fig. 10 para. 0146-0147), and configuration (i.e. switching) based on indicators sent by eNB (see d2 para. 0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 6, as to the limitation “The method of claim 1 wherein transmitting to the first base station occurs during a first time pattern and transmitting to the second base station occurs during a second time pattern” d1 in view of d2 disclose claim 1 as set forth above, d1 and d2 also disclose time patterns for transmission (see d1 para. 0075, 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details transmitting to the first base station occurs during a first time pattern and transmitting to the second base station occurs during a second time pattern, as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 1 wherein the guard interval is formed by shortening the first transmission” d1 in view of d2 disclose claim 1 as set forth above, d1 and d2 also discloses changing length of transmissions (see d1 para. 0065, 0097, 0110).
Regarding claim 8, as to the limitation “The method of claim 1, wherein the guard interval is formed by shortening the second transmission” d1 in view of d2 disclose claim 1as set forth above, d1 and d2 also disclose changing length of transmissions (see d1 para. 0065, 0097, 0110).
Regarding claim 9, as to the limitations “A wireless device capable of communicating with more than one base station, the wireless device comprising processing circuitry operable to:” d1 discloses a system (see d1 Fig. 1A) including a wireless device (see d1 element 102c) which is capable of communication with more than one base station (i.e. network node) (see d1 elements 114a, 114b; para. 0041) wherein the wireless device and base station (i.e. network node) include at least processing circuitry (see d1 para. 0042-0050 and para. 0263);
as to the limitations d1 discloses “obtain a first timing advance for wireless transmission with a first base station; obtain a second timing advance for wireless transmission with a second base station, the second timing advance different than the first timing advance;” d1 discloses a system as set forth above wherein the system employs different TAs for each component carrier (see d1 para. 0094) wherein the CCs are from the implementation wherein a WRTU is connected to two base stations as a set forth above wherein the values of each TA is obtained by the WTRU (see d1 para. 0211-0213);
as to the limitations “transmit a first wireless transmission to the first base station using the first timing advance; transmit a second wireless transmission to the second base station using the second timing advance” d1 discloses communication between the WTRU and the base stations according the separate TAs (see d1 para. 0067, 0211-0213);
as to the limitations “and wherein the first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time” d1 discloses inserting of guard interval (see d1 para. 0211-0213; however, d1 does not appear to explicitly disclose “wherein the first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0001) concerning timing advance (see d2 para. 0025) and guard periods (i.e. guard intervals) (see d2 para. 0028) wherein separate timing advance values  for multiple base stations are considered (see d2 para. 0053, 0073, 0091), wherein a guard period is determined such that scheduled transmissions do not overlap in time (see d2 para. 0092-0094, 0122, 0125, 0154). 
As to the limitation “receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance” d1 in view of d2 discloses configuration of multiple timing advances for a UE that supports it (see d2 para. 0048-0055), eNB configuring communication in connection with UE supporting multiple timing advances (see d2 para. 0070-0073), eNB configuring based on multiple timing advances including indications to the UE as to changing (see d2 para. 0088-0092), UE being configured with multiple timing advances based on eNB communication (i.e. notification) (see d2 Fig. 10 para. 0146-0147), and configuration (i.e. switching) based on indicators sent by eNB (see d2 para. 0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 14, as to the limitation “The wireless device of claim 9, wherein transmitting to the first base station occurs during a first time pattern and transmitting to the second base station occurs during a second time pattern” d1 in view of d2 disclose claim 9 as set forth above, d1 and d2 also disclose time patterns for transmission (see d1 para. 0075, 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details transmitting to the first base station occurs during a first time pattern and transmitting to the second base station occurs during a second time pattern, as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “The wireless device of claim 9, wherein the guard interval is formed by shortening the first transmission” d1 in view of d2 disclose claim 9 as set forth above, d1 and d2 also discloses changing length of transmissions (see d1 para. 0065, 0097, 0110).
Regarding claim 16, as to the limitation “The wireless device of claim 9, wherein the guard interval is formed by shortening the second transmission” d1 in view of d2 disclose claim 9 as set forth above, d1 and d2 also disclose changing length of transmissions (see d1 para. 0065, 0097, 0110).
Regarding claim 17, as to the limitations “A method performed by a network node for configuring a wireless device to communicate with more than one base station, the method comprising:” d1 discloses a system (see d1 Fig. 1A) including a wireless device (see d1 element 102c) which is capable of communication with more than one base station (i.e. network node) (see d1 elements 114a, 114b; para. 0041) wherein the wireless device and base station (i.e. network node) include at least processing circuitry (see d1 para. 0042-0050 and para. 0263);
as to the limitations “determining a guard interval for the wireless device based on a first timing advance associated with a first base station and a second timing advance associated with a second base station, the guard interval occurring between a first transmission to the first base station and a second transmission to the second base station; and scheduling the wireless device with the first wireless transmission to the first base station and the second wireless transmission to the second base station so that the guard interval occurs and the first and second wireless transmissions do not overlap in time” d1 discloses a system as set forth above wherein the system employs different TAs for each component carrier (see d1 para. 0094) wherein the CCs are from the implementation wherein a WRTU is connected to two base stations as a set forth above wherein the values of each TA is obtained by the WTRU (see d1 para. 0211-0213); communication between the WTRU and the base stations according the separate TAs (see d1 para. 0067, 0211-0213); inserting of guard interval (see d1 para. 0211-0213; however, d1 does not appear to explicitly disclose “scheduling the wireless device with the first wireless transmission to the first base station and the second wireless transmission to the second base station so that the guard interval occurs and the first and second wireless transmissions do not overlap in time”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0001) concerning timing advance (see d2 para. 0025) and guard periods (i.e. guard intervals) (see d2 para. 0028) wherein separate timing advance values  for multiple base stations are considered (see d2 para. 0053, 0073, 0091), wherein a guard period is determined such that scheduled transmissions do not overlap in time (see d2 para. 0092-0094, 0122, 0125, 0154). 
As to the limitation “receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance” d1 in view of d2 discloses configuration of multiple timing advances for a UE that supports it (see d2 para. 0048-0055), eNB configuring communication in connection with UE supporting multiple timing advances (see d2 para. 0070-0073), eNB configuring based on multiple timing advances including indications to the UE as to changing (see d2 para. 0088-0092), UE being configured with multiple timing advances based on eNB communication (i.e. notification) (see d2 Fig. 10 para. 0146-0147), and configuration (i.e. switching) based on indicators sent by eNB (see d2 para. 0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 24, as to the limitations “A network node capable of configuring a wireless device to communicate with more than one base station, the network node comprising processing circuitry operable to:” d1 discloses a system (see d1 Fig. 1A) including a wireless device (see d1 element 102c) which is capable of communication with more than one base station (i.e. network node) (see d1 elements 114a, 114b; para. 0041) wherein the wireless device and base station (i.e. network node) include at least processing circuitry (see d1 para. 0042-0050 and para. 0263);
as to the limitations “determine a guard interval for the wireless device based on a first timing advance associated with a first base station and a second timing advance associated with a second base station, the guard interval occurring between a first transmission to the first base station and a second transmission to the second base station; and schedule the wireless device with the first wireless transmission to the first base station and the second wireless transmission to the second base station so that the guard interval occurs and the first and second wireless transmissions do not overlap in time” d1 discloses a system as set forth above wherein the system employs different TAs for each component carrier (see d1 para. 0094) wherein the CCs are from the implementation wherein a WRTU is connected to two base stations as a set forth above wherein the values of each TA is obtained by the WTRU (see d1 para. 0211-0213); communication between the WTRU and the base stations according the separate TAs (see d1 para. 0067, 0211-0213); inserting of guard interval (see d1 para. 0211-0213; however, d1 does not appear to explicitly disclose “scheduling the wireless device with the first wireless transmission to the first base station and the second wireless transmission to the second base station so that the guard interval occurs and the first and second wireless transmissions do not overlap in time”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0001) concerning timing advance (see d2 para. 0025) and guard periods (i.e. guard intervals) (see d2 para. 0028) wherein separate timing advance values  for multiple base stations are considered (see d2 para. 0053, 0073, 0091), wherein a guard period is determined such that scheduled transmissions do not overlap in time (see d2 para. 0092-0094, 0122, 0125, 0154). 
As to the limitation “receiving an indication to switch from transmitting using the first timing advance to transmitting using the second timing advance” d1 in view of d2 discloses configuration of multiple timing advances for a UE that supports it (see d2 para. 0048-0055), eNB configuring communication in connection with UE supporting multiple timing advances (see d2 para. 0070-0073), eNB configuring based on multiple timing advances including indications to the UE as to changing (see d2 para. 0088-0092), UE being configured with multiple timing advances based on eNB communication (i.e. notification) (see d2 Fig. 10 para. 0146-0147), and configuration (i.e. switching) based on indicators sent by eNB (see d2 para. 0153).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details first wireless transmission and the second wireless transmission are scheduled so that a guard interval occurs and the first and second wireless transmissions do not overlap in time as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 28, as to the limitation “The network node of claim 24, the processing circuitry further operable to: determine a first time pattern for the wireless device to use for communicating with the first base station; determine a second time pattern for the wireless device to use for communicating with the second base station; and transmit the first and second time patterns to the wireless device” d1 in view of d2 disclose claim 24 as set forth above, d1 and d2 also disclose time patterns for transmission (see d1 para. 0075, 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details transmitting to the first base station occurs during a first time pattern and transmitting to the second base station occurs during a second time pattern, as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication flexibility and/or efficiency (see d2 para. 0004), avoid conflict of configured UEs for carrier aggregation (see d2 para. 0055), or decreasing a likelihood of a conflict between cells (see d2 para. 0070), with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 29, as to the limitation “The network node of claim 24, wherein the guard interval is formed by shortening the first transmission” d1 in view of d2 disclose claim 24 as set forth above, d1 and d2 also discloses changing length of transmissions (see d1 para. 0065, 0097, 0110).
Regarding claim 30, as to the limitation “The network node of claim 24, wherein the guard interval is formed by shortening the second transmission” d1 in view of d2 disclose claim 24 as set forth above, d1 and d2 also disclose changing length of transmissions (see d1 para. 0065, 0097, 0110).
Claims 2-3, 5, 10-11, 13, 19, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20190215048 To Cirik et al et al (hereinafter d3).
Regarding claim 2, as to the limitations “The method of claim 1, wherein: the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP” d1 in view of d2 discloses the method of claim 1 as set forth above, however, d1 does not appear to explicitly disclose “the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP”, although the disclosure of d1 and d2 noted above is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed BWP techniques (see d3 para. 0189)  meeting the limitations of the claim (see d3 para. 0197-0209) which is applied to the communication path disclosure of d1 in view of d2. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 
Regarding claim 3, as to the limitation “The method of claim 2, further comprising receiving an indication to switch from using the first BWP to using the second BWP” d1 in view of d2 in view of d3 discloses claim 2 as set forth above, d1 in view of d2 also disclose switching (see d3 para. 0205-2013). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 3, wherein receiving the indication comprises receiving one of a downlink control information (DCI), a media access control (MAC) control element, and a radio resource control (RRC) message” d1 in view of d2 in view of d3 discloses DCI, RRC and MAC CE (see d1 para. 0064, 00132, 00169).
Regarding claim 10, as to the limitations “The wireless device of claim 9, wherein: the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP” d1 in view of d2 discloses the method of claim 9 as set forth above, however, d1 does not appear to explicitly disclose “the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP”, although the disclosure of d1 and d2 noted above is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed BWP techniques (see d3 para. 0189)  meeting the limitations of the claim (see d3 para. 0197-0209) which is applied to the communication path disclosure of d1 in view of d2. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 
Regarding claim 11, as to the limitation “The wireless device of claim 10, the processing circuitry further operable to receive an indication to switch from using the first BWP to using the second BWP” d1 in view of d2 in view of d3 discloses claim 10 as set forth above, d1 in view of d2 also disclose switching (see d3 para. 0205-2013). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “The wireless device claim 11, wherein receiving the indication comprises receiving one of a downlink control information (DCI), a media access control (MAC) control element, and a radio resource control (RRC) message” d1 in view of d2 in view of d3 discloses DCI, RRC and MAC CE (see d1 para. 0064, 00132, 00169).
Regarding claim 19, as to the limitations “The method of claim 17, wherein: the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; transmissions to the second base station use the second BWP; and the indication for the wireless device to switch from transmitting to the first base station to transmitting to the second base station comprises an indication for the wireless device to switch from transmitting using the first BWP to transmitting using the second BWP” d1 in view of d2 discloses the method of claim 18 as set forth above, however, d1 does not appear to explicitly disclose “the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP”, although the disclosure of d1 and d2 noted above is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed BWP techniques (see d3 para. 0189)  meeting the limitations of the claim (see d3 para. 0197-0209) which is applied to the communication path disclosure of d1 in view of d2; as to the limitation “The wireless device of claim 10, the processing circuitry further operable to receive an indication to switch from using the first BWP to using the second BWP” d1 in view of d2 also disclose switching (see d3 para. 0205-2013).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 
Regarding claim 26, as to the limitations “The network node of claim 24, wherein: the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; transmissions to the second base station use the second BWP; and the indication for the wireless device to switch from transmitting to the first base station to transmitting to the second base station comprises an indication for the wireless device to switch from transmitting using the first BWP to transmitting using the second BWP” d1 in view of d2 discloses the method of claim 25 as set forth above, however, d1 does not appear to explicitly disclose “the first timing advance is associated with a first bandwidth part (BWP); the second timing advance is associated with a second BWP; transmissions to the first base station use the first BWP; and transmissions to the second base station use the second BWP”, although the disclosure of d1 and d2 noted above is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed BWP techniques (see d3 para. 0189)  meeting the limitations of the claim (see d3 para. 0197-0209) which is applied to the communication path disclosure of d1 in view of d2; as to the limitation “The wireless device of claim 10, the processing circuitry further operable to receive an indication to switch from using the first BWP to using the second BWP” d1 in view of d2 also disclose switching (see d3 para. 0205-2013).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of BWP as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least to improve robustness for BWP switching (see d3 para. 0231) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved robustness for BWP switching with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 27, as to the limitation “The network node of claim 24, wherein the processing circuitry is operable to transmit the indication by transmitting one of a downlink control information (DCI), a media access control (MAC) control element, and a radio resource control (RRC) message” d1 in view of d2 in view of d3 discloses DCI, RRC and MAC CE (see d1 para. 0064, 00132, 00169).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170142620 to Rune et al. discloses assisting a wireless device to perform an uplink transmission to a second RNN. The first RNN, the second RNN and the wireless device are operated in a wireless communications network. The first RNN is configured to serve the wireless device when located in a first cell and the second RNN is configured to serve the wireless device when located in a second cell, wherein the second cell has a size that is below a threshold and arranged to at least partly overlap the first cell. Further, the first RNN is adapted to trigger the wireless device to perform the uplink transmission using a configured Timing Advance (TA) value and a guard time without performing a preceding random access procedure in the second cell towards the second RNN.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643